Name: Commission Implementing Regulation (EU) 2015/181 of 30 January 2015 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: food technology;  agri-foodstuffs;  tariff policy
 Date Published: nan

 7.2.2015 EN Official Journal of the European Union L 31/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/181 of 30 January 2015 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2015. For the Commission, On behalf of the President, Heinz ZOUREK Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A product in the form of fine white-yellowish powder packed in 25 kg bags, made from hydrogenated vegetable oil with added mono- and diglycerides from a different vegetable oil. The added mono- and diglycerides from a different vegetable oil constitute 10 % by weight. The product is presented to be used as an emulsifier in the food industry. The dropping point is 58 °C and viscosity at 68 °C is less than 1 Pa.s. 3404 90 00 Classification is determined by the General Rules 1 and 6 for the interpretation of the Combined Nomenclature, note 5 to Chapter 34 and the wording of CN codes 3404 and 3404 90 00. Classification under heading 1516 is excluded as other ingredients are added (10 % mono- and diglycerides of fatty acids). Classification under heading 1517 is also excluded as the product has a waxy character which is not covered by the scope of heading 1517. The product is a chemically produced organic product of waxy character that is not water-soluble (see note 5 to Chapter 34) and which also fulfils the criteria of an artificial wax (see also the Harmonized System Explanatory Notes to heading 3404, in particular letter A). The product is therefore to be classified in CN code 3404 90 00 as other artificial waxes and prepared waxes.